UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2012 (Unaudited) Tax Free Money Fund Investment Principal Amount ($) Value ($) Municipal Investments 98.5% Alaska 3.8% Anchorage, AK, TECP, 0.23%, 4/4/2013, LOC: Wells Fargo Bank NA Anchorage, AK, General Obligation, Series C, 2.0%, 8/1/2013 California 6.9% California, State Kindergarten, Series A1, 0.22% *, 5/1/2034, LOC: Citibank NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.68% *, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA California, Wells Fargo Stage Trust, Series 31C, 144A, AMT, 0.26%,Mandatory Put 2/14/2013 @ 100, 1/1/2022, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Florida 5.3% Hillsborough County, FL, Housing Finance Authority, Multi-Family Revenue, Hunt Club Apartments, 0.21% *, 8/15/2041, LOC: SunTrust Bank Palm Beach County, FL, Jewish Community Campus Project Revenue, 0.22% *, 3/1/2030, LOC: Northern Trust Co. Georgia 0.2% Georgia, State General Obligation, Series B, 5.0%, 7/1/2013 Illinois 4.7% Illinois, Upper River Valley Development Authority, Industrial Development Revenue, Cathy Asta Enterprises LLC, Series A, 0.34% *, 8/1/2033, LOC: LaSalle Bank NA Lake Zurich, IL, Industrial Development Revenue, Screenco LLC/ScreenFlex Project, AMT, 144A, 1.25% *, 3/1/2018, LOC: LaSalle Bank NA Indiana 3.1% Indiana, State Municipal Power Agency, Series A, 0.18% *, 1/1/2018, LOC: Citibank NA Kansas 1.5% Olathe, KS, Health Facilities Revenue, Olathe Medical Center, Inc., 144A, 0.23% *, 9/1/2032, LOC: Bank of America NA Kentucky 1.9% Jeffersontown, KY, Lease Program Revenue, State League of Cities Funding Trust, 0.19% *, 3/1/2030, LOC: U.S. Bank NA Maryland 0.9% Montgomery County, MD, General Obligation: Series A, 5.0%, 1/1/2013 Series A, 5.25%, 11/1/2012 Massachusetts 5.4% Massachusetts, State Development Finance Agency Revenue, Clark University, 0.17% *, 10/1/2038, LOC: TD Bank NA Massachusetts, State General Obligation, Series B, 0.19% *, 8/1/2015, SPA: JPMorgan Chase Bank NA Michigan 2.1% Michigan, State Finance Authority Revenue, Unemployment Obligation Assessment, Series A, 2.0%, 7/1/2013 Minnesota 2.0% Coon Rapids, MN, Industrial Development Revenue, Kurt Manufacturing Project, AMT, 0.4% *, 11/1/2017, LOC: U.S. Bank NA Minneapolis, MN, General Obligation, 3.0%, 12/1/2012 Mississippi 6.7% Mississippi, Redstone Partners Floaters/Residuals Trust, Series B, 144A, AMT, 1.5% *, 12/1/2047, LOC: HSBC Bank U.S.A. NA Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc., Series I, 0.2% *, 11/1/2035, GTY: Chevron Corp. Missouri 3.2% Missouri, Independence Industrial Development Authority Revenue, Series A, 0.4% *, 11/1/2027, LOC: Bank of America NA Nebraska 2.8% Nebraska, Central Plains Energy Project, Gas Project Revenue, Series 91TP, 144A, 0.2% *, 12/1/2021, LIQ: Branch Banking & Trust, LOC: Branch Banking & Trust New Hampshire 3.7% New Hampshire, State Health & Education Facilities Authority Revenue, Easter Seals Rehabilitation Center, Series A, 0.19% *, 12/1/2034, LOC: Citizens Bank of NH New York 4.9% New York, State Power Authority, 0.2% *, Mandatory Put 3/1/2013 @ 100, 3/1/2020, LIQ: Bank of Nova Scotia New York City, NY, Health & Hospital Corp., Health Systems, Series D, 144A, 0.21% *, 2/15/2026, LOC: JPMorgan Chase Bank NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Second Generation-Fiscal 2008, Series BB-3, 0.22% *, 6/15/2034, SPA: Royal Bank of Canada North Carolina 7.4% North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, High Point University Project, 0.19% *, 12/1/2028, LOC: Branch Banking & Trust North Carolina, State Capital Facilities Finance Agency, Educational Facilities Revenue, Summit School, Inc. Project, 0.19% *, 6/1/2033, LOC: Branch Banking & Trust North Carolina, State Medical Care Commission, Health Care Facilities Revenue, Lenoir Memorial Hospital Project, 144A, 0.19% *, 4/1/2036, LOC: Branch Banking & Trust Ohio 2.8% Ohio, Wells Fargo Stage Trust, Series 12C, 144A, 0.2% *, 3/1/2031, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA Pennsylvania 5.4% Montgomery County, PA, Redevelopment Authority, Forge Gate Apartments Project, Series A, 0.18% *, 8/15/2031, LIQ: Fannie Mae Westmoreland County, PA, Industrial Development Authority, Health Systems, Excela Health Project, Series B, 0.19% *, 7/1/2030, LOC: PNC Bank NA Rhode Island 2.7% Rhode Island, State & Providence Plantations, Consolidated Capital Development Loan, Series A, 144A, 5.0%, 10/1/2012 South Carolina 0.9% Greenville County, SC, School District Installment Purchase Revenue, Building Equity Sooner for Tomorrow, Prerefunded 12/1/2012 @ 101, 5.5%, 12/1/2028 South Dakota 1.8% South Dakota, State Health & Educational Facilities Authority, Regional Health, 0.2% *, 9/1/2027, LOC: U.S. Bank NA Texas 15.7% Aldine, TX, Independent School District, 5.25%, 2/15/2013 Brownsville, TX, Utility System, TECP, 0.19%, 10/19/2012, LOC: State Street Bank & Trust Co. Garland, TX, Independent School District, Series A, Zero Coupon, 2/15/2013 Houston, TX, General Obligation, Series C, 5.0%, 3/1/2013, INS: AMBAC Pasadena, TX, Independent School District Building, Series A, 2.0%, 2/15/2013 San Antonio, TX, General Obligation, 2.0%, 2/1/2013 Texas, Edinburg Consolidated Independent School District, 2.0%, 2/15/2013 Texas, State Transportation Revenue, 2.5%, 8/30/2013 Texas, University of Houston, TECP, 0.16%, 10/3/2012 Utah 0.7% Utah, State General Obligation, Series A, 5.0%, 7/1/2013 Washington 2.0% King County, WA, Housing Authority Revenue, Summerfield Apartments Project, 0.19% *, 9/1/2035, LOC: U.S. Bank NA Washington, State General Obligation, Series 2010C, 144A, 0.19% *, 1/1/2018, LIQ: Citibank NA % of Net Assets Value ($) Total Investment Portfolio (Cost $121,280,620) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of September 30, 2012. † The cost for federal income tax purposes was $121,280,620. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. GTY:Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(a) $
